Citation Nr: 1744708	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  11-19 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether a reduction in the rating for bilateral hearing loss from 10 to 0 percent effective from April 1, 2011, was proper.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded for additional development in April 2016 and is now ready for appellate review. 


FINDINGS OF FACT

1.  By rating decision dated in January 2009, service connection for bilateral hearing loss was granted at a disability rating of 10 percent effective from May 12, 2008. 

2.  An October 2010 rating decision to which the Veteran was notified in October 2010 proposed to reduce the rating for bilateral hearing loss to 0 percent.   

3.  By way of a January 2011 rating decision, the RO implemented the reduction in the rating for bilateral hearing loss to 0 percent effective from April 1, 2011. 

4.  The 10 percent rating for the Veteran's bilateral hearing loss had been in effect for less than five years at the time it was reduced to 0 percent effective from April 1, 2011. 

5.  The decision to reduce the Veteran's evaluation for bilateral hearing from 10 to 0 percent was supported by the evidence of record at the time of the reduction and was made in compliance with applicable due process laws and regulations. 


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's bilateral hearing loss from 10 to 0 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.105(e); 3.159, 3.344, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Duty to Assist/Standard of Review

VA has met all statutory and regulatory notice and duty to assist requirements. 
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, the development requested in the April 2016 remand; namely, obtaining the reports from a January 2014 VA audiometric examination, has been completed.  [These reports are not valid for ratings purposes as "Maryland CNC" testing was not utilized]. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

With application of the above criteria, a January 2009 rating decision granted service connection for bilateral hearing loss at a disability rating of 10 percent effective from May 12, 2008.  As explained in the Introduction to the April 2016 remand, the matter for consideration is limited to the propriety of the reduction of the this rating to 0 percent, which was formally implemented-effective from April 1, 2011-by a January 2011 rating decision.  As the 10 percent evaluation had not been in effect for five years or more, compliance with the provisions of 
38 C.F.R. § 3.344 (a) and (b) is not required.  38 C.F.R. § 3.344 (c).

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts  and reasons.  38 C.F.R. § 3.105(e).  In the instant case, an October 2010 rating decision to which the Veteran was notified in October 2010 proposed to reduce the rating for bilateral hearing loss to 0 percent.  The October 2010 notice letter that accompanied the October 2010 rating decision advised the Veteran that he had 60 days to present additional evidence that his compensation payments should be continued at their present level, and that he could request a predetermination hearing.  The letter further advised the Veteran that if additional evidence was not received within the 60 day period and no hearing was requested, final rating action would be taken and the award (the 10 percent evaluation) would be reduced.

Given the above, the rating reduction was made in compliance with applicable due process laws and regulations.  The Board finds that the reduction was otherwise supported by the clinical findings from VA audiometric examinations conducted in November 2009, August 2010, and June 2011, each of which reflected readings on Table VI of 38 C.F.R. § 4.85 warranting a noncompensable rating with application of Table VII.  Lendenmann, supra.  The schedular criteria also contemplate the functional effects of the Veteran's bilateral hearing loss on his daily life.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  Consequently, there is no basis for restoring the previous 10 percent evaluation. 

In summary, the Board finds the preponderance of the evidence is against the restoration of a 10 percent rating for bilateral hearing loss.   As such, the benefit of the doubt doctrine is not applicable with respect to this claim, and entitlement to a restoration of a 10 percent rating for bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   








	(CONTINUED ON NEXT PAGE)
ORDER

The reduction in the rating for bilateral hearing loss from 10 to 0 percent effective from April 1, 2011, was proper, and entitlement to restoration of the 10 percent rating is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


